Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 recites the limitation “generate, on a display device, a graphical representation of the at least one object and the at least one sentiment”. It is unclear how the graphical representation is generated for the at least one object and the at least one sentiment directly from the description of the template. For example, a description made at paragraphs 0054-0055 of the specification says: “In step 616, the computer system aggregates the object(s) and the sentiment(s) into an aggregate progression generated from multiple obtained memes. For example, the aggregate progression can be a trend, a cluster, a collective, or a combination thereof. The aggregate progression can indicate whether the meme or the template is trending or going viral on the Internet . . . In step 620, the computer system transmits a graphical representation of the aggregate progression to a content provider associated with the object(s)”. Please clarify. Independent claim 15 may be clarified by incorporating the limitation of dependent claim 16.
Since claims 16-20 depend on claim 15, they are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the same reason set forth above for claim 15.
Allowable Subject Matter
Claims 1-8 and 10-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Jaroch (US 2019/0155918 A1) applies dictionary engine 440 to a social media feed of the organization after pre-training neural network 242 on a large existing corpus of historical messages. The organization may receive updated views of consumer sentiment associated with emotion identifiers that define the nature and purpose of the organization as messages are posted in the social network. A new set of phrases emerges from a meme that was created pertaining to their brand. The system identifies the new phrases and automatically classifies them, returning accurate sentiment for each message, including sentiment for messages which include previously unknown phrases. Dictionary engine 440 may be configured to identify customers interacting with the social network positively or negatively. With this information, the organization may develop strategies to improve its public outlook and prospects (See paragraph 0048); Tian, et al. (Computer English Translation of Chinese Pat. No. CN111126194A) disclose a social media visual content emotion classification method, which comprises the following steps: modeling a hierarchical visual emotion body: establishing an emotion ontology concept, and completing normative description of visual contents in social media; ontology concept detection is carried out on visual content in social media: establishing a mapping relation between visual content and emotion ontology concepts in social media based on deep learning; emotional tendency recognition based on emotional ontology concept response: and identifying emotional tendency of the social media visual content by utilizing the emotional ontology concept of the visual content in the social media. The invention carries out multi-angle and multi-level three dimensional description on the visual contents, simultaneously fully considers the visual perception process in the concept detection process and can accurately carry out emotion classification on the visual contents; according to the method, during the emotion classification process of the social media visual content, manual emotion marking is not needed, and the inaccuracy of emotion classification caused by the unreliable emotion tendency label is effectively avoided (See the Abstract); and Pranesh, et al. (MemeSem: A multi-modal framework for sentimental analysis of Meme via transfer learning) disclose MemeSem- a multimodal deep neural network framework for sentiment analysis of memes via transfer learning, provide a model that utilizes VGG19 pre-trained on ImageNet dataset and BERT language model to learn the visual and textual feature of the meme and combine them together to make predictions, and performed a comparative analysis of MemeSem model with various base-line models(See the Abstract).
In contrast, the instant invention is directed to contextual sentiment analysis for digital
memes and trends.  Upon acquisition of a meme, by a computer system, from a data source, the meme comprising at least one of an image, a video clip, or an audio clip, wherein the meme encapsulates at least one sentiment projected by at least one subject towards at least one object present within the meme, the instant invention extracts, by the computer system, features from the meme using at least one of machine vision, audio processing, or optical character recognition,
wherein the features describe a plurality of entities comprising the at least one subject and the at least one object, and determines, by the computer system, at least one relationship between the at
least one subject and the at least one object to provide the at least one sentiment using a machine learning model based on the features, the machine learning model trained to perform sentiment analysis based on a database of meme templates.  Thereafter, the instant invention aggregates, by the computer system, the at least one object and the at least one sentiment into an aggregate progression generated from a plurality of obtained memes, and transmits, by the computer system, a graphical representation of the aggregate progression to a content provider associated with the at least one object, as defined by independent claim 1. 
The instant invention further determines at least one sentiment, projected by the at least one subject towards the at least one object, using a machine learning model based on features of the meme, the features describing at least one subject and at least one object represented by the meme the machine learning model trained based on a database of meme templates, wherein the system determines the at least one sentiment by performing steps to identify a network comprising at least one edge corresponding to at least one relationship between the at least one subject and the at least one object, and wherein the at least one edge connects the at least one subject to the at least one object within the network; and generate, on a display device, a graphical representation of the at least one object and the at least one sentiment, as defined by independent claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication No. 2019/0155918 A1; and Computer English Translation of Chinese Patent No. CN111126194 A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL G MARIAM/Primary Examiner, Art Unit 2665